Citation Nr: 0412645	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from May 1946 to April 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issues on appeal initially included service connection 
for bilateral hearing loss.  In an August 2003 rating 
decision, the RO granted service connection for right ear 
hearing loss.  Thus, the issue of service connection for 
right hearing loss is no longer before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's current left ear hearing loss is related to 
his period of active service.

3.  The veteran's post-service tinnitus is not related to his 
period of active service.  


CONCLUSIONS OF LAW

1.  The veteran's left ear hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The Board has considered this new legislation with regard to 
the issues on appeal.  The Board finds, given the favorable 
action taken hereinbelow as to the issue of service 
connection for left ear hearing loss, that no further 
discussion of VCAA is necessary.  

With respect to the veteran's tinnitus claim, the Board notes 
that the United States Court of Appeals for Veteran Claims 
(Court) held in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made in February 2003, prior to providing the 
veteran with any notice of the VCAA.  The Board finds, 
however, that any defect with respect to the VCAA notice 
requirement in this case was harmless for the reasons 
specified herein.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, letters dated 
in May and December 2002, a rating decision dated in February 
2003, the statement of the case dated in July 2003, the 
letter giving the veteran notification of the VCAA dated in 
July 2003, and the supplemental statement of the case dated 
in August 2003 provided the veteran with the applicable law 
and regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  

The VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  The Board notes that the 
May and December 2002 and July 2003 letters contained 
sufficient detail of the duties and responsibilities of each 
party and generally advised the veteran to submit any 
evidence he had in his possession or could obtain in support 
of his claims.  

Additionally, the letter indicated that VA would assist him 
in obtaining any outstanding evidence that he was unable to 
obtain on his own.  The letter specifically requested that 
the veteran provide medical consent forms for any additional 
private records in support of his claim, any evidence showing 
that bilateral hearing loss is related to his period of 
service, and any evidence in his possession showing that 
tinnitus is related to his service.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Further, the letter requested that 
the veteran provide enough information about his records so 
that the evidence could be requested from the appropriate 
person or agency that has possession of the records.  The 
letter emphasized that it was the veteran's responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.  

The Board notes that in statements dated in July and August 
2003, the veteran specifically noted that he had no further 
evidence to offer in support of his service connection 
claims.  Thus, the Board is satisfied that the RO has 
provided all notice to the veteran as required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

With respect to the duty to assist, the RO has secured VA 
medical examinations and opinions.  The veteran has not 
authorized VA to obtain any additional evidence.  In fact, to 
the contrary, the veteran specifically has indicated that 
there is no further evidence available in support of his 
claim.  

The veteran's service medical records are not available.  
Efforts were conducted on several occasions to locate the 
same, but to no avail.  In development letters dated in May 
and December 2002, the RO indicated that efforts were ongoing 
to obtain the veteran's service medical records and other 
service records.  In those letters, the RO stated that there 
had been difficulties in locating the records and offered the 
veteran some alternate sources of information which might 
prove valuable in determining his service connection claims.  
In the December 2002 letter, the RO noted that attempts to 
obtain proof of military service and the service medical 
records had proven futile.  The National Personnel Records 
Center (NPRC) verified that there were no service records or 
service medical records on file.  In a February 2003 Formal 
Finding of Unavailability, it is noted that a third request 
for the veteran's service records revealed that all efforts 
in this respect had been exhausted and that any further 
efforts would be futile.  

In cases where service records are missing or destroyed, VA 
must provide a thorough "explanation to the veteran on how 
service records are maintained, why the searches undertaken 
constitute a reasonably exhaustive search, and why further 
efforts would not be justified."  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  In the case where there are no service 
records, VA has an increased responsibility to ensure that 
the veteran is well informed as to the possibility of 
alternate sources to substantiate his service record.  
Garlejo v. Derwinski, 2 Vet. App. 619 (1992).

In this case, multiple efforts have been made to locate the 
veteran's service medical records and other service records.  
All attempts have been unsuccessful.  The veteran has been 
made aware of the lack of records, and there are no other 
efforts that should be made in this search, given that the 
NPRC has determined that any further efforts would prove 
futile.  The veteran has acknowledged that there is no 
further evidence outstanding at this time in support of his 
claims.  

The duty to assist the veteran with the development of his 
claim is satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's separation qualification record supports that 
he instructed enlisted men in basic training and in the 
technique and tactical employment of basic weapons.  

A January 2003 VA examination revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
25
30
30

Speech recognition scores based on the Maryland CNC 
recognition test were 90 percent in the left ear.  Mild to 
moderate left ear hearing loss was diagnosed.  The examiner 
noted that based on the evidence of record, any tinnitus 
began 40 years after service and as such, it was not likely 
to be secondary to any noise trauma during service.  

During the VA audiological evaluation in July 2003 the 
veteran reported assignments during service that included 
exposure to 45 pistol and carbine and SMG M3.  The veteran 
reported bilateral intermittent mild tinnitus, but he was 
unsure of the date of onset.  

The audiological examination revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
25
35
35

Speech recognition scores based on the Maryland CNC 
recognition test indicated an ability of 96 percent in the 
left ear.  The examiner further remarked that otoscopic 
examination revealed normal landmarks, clear external 
auditory canals, and visible tympanic membranes.  Acoustic 
immittance revealed tympanograms within normal limits 
bilaterally.  Acoustic reflex decay was negative at 500 and 
1000 Hertz for each ear.  Pure tone test results were 
reliable.  Pure tone results revealed a mild to moderate 
sensorineural loss of hearing sensitivity in the left ear 
between 1500 to 8000 Hertz.  The examiner noted that all 
audiological test results were considered reliable and valid.  

The examiner noted that the veteran's statements by way of 
history, and his separation qualification record revealed 
positive noise exposure during active military service plus 
positive noise exposure during post-military hunting events 
without hearing protection.  The examiner concluded that 
based on available records and current audiological 
evaluation data, it was at least as likely as not that the 
initial insult to the veteran's hearing sensitivity could 
have occurred as a result of acoustic trauma during his 
active military service.  The examiner, however, noted that 
the veteran's report of intermittent tinnitus bilaterally 
might have initiated well after his active military service.  

Based on this evidence, service connection for left ear 
hearing loss is warranted.  The veteran clearly has current 
disability manifested by hearing loss in the left ear.  
Speech recognition score of the left ear noted during the 
January 2003 examination was 90 percent, which is considered 
impaired hearing for VA disability purposes.  38 C.F.R. 
§ 3.385.  Moreover, the Board points out the July 2003 VA 
examiner provided the requisite nexus to service.  Therefore, 
the preponderance of the evidence supports service connection 
for left ear hearing loss.  

Regarding tinnitus, the January 2003 VA examiner noted that 
current disability manifested by tinnitus began 40 years 
after service and as such, it was not likely to be secondary 
to any noise trauma during service.  The July 2003 examiner 
also concluded that based on the evidence of record, the 
onset of bilateral tinnitus dated many years after service, 
and thus, may not be due to service service.  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for tinnitus, and that claim must 
be denied.  


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for bilateral tinnitus is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



